DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawal of Notice of Non-Compliant Amendment
With reference to the attached interview summary, a Notice of Non-Compliant Amendment that has been generated regarding the wrong status identifiers for claims 15-20 is withdrawn/vacated in light of MPEP 714 Subsection II.C, the last paragraph.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 10 March 2021, adding claims 21-26.  Therefore, claims 1-14 and 21-26 are pending in the application.
The changes therein and corresponding remarks have been considered.


Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 10 March 2010.  See also the AFCP 2.0 interview summary, dated 10 March 2021 (summarizing the interview conducted on 05 march 2021).
Particularly, regarding claims 1 and 6 (and respective dependent claims 2-5, 7-14 and 21-26), the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims, including:  the program interval (between a first program operation and a second program operation) differs in memory cells connected to different string selection lines of the plurality of string selection lines among the memory cells connected to a first wordline, and the first program operation is configured to program at least 3 pages of data and the second program operation is configured to reprogram the data, and the second program operation on the memory cells connected to the first wordline is performed after the first program operation on the memory cells connected to a second wordline (understood in light of inter alia Fig. 7B of the present application).
Among the closest prior arts of record, US 2010/0322000 A1 (“SHIM”) teaches performing a second program operation on a first wordline (e.g., 9-12 in Fig. 8) after a first program operation on a second wordline (e.g., 5-8 in Fig. 8), but the program intervals between first and second program operations for the first wordline are same for all string selection lines (e.g., a same interval of 8 in Fig. 8).  Figs. 9-11 of SHIM show similar features as those of Fig. (e.g., 3, 5, 7, 8) before any program operation on a second wordline (e.g., 9-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824